
	
		I
		111th CONGRESS
		1st Session
		H. R. 3974
		IN THE HOUSE OF REPRESENTATIVES
		
			October 29, 2009
			Mr. Honda (for
			 himself, Mr. Dent,
			 Mr. Towns,
			 Mr. Cassidy,
			 Ms. Lee of California,
			 Mr. Cao, Mrs. Christensen, Mr. Platts, Mr.
			 Butterfield, Ms. Chu,
			 Mr. Rush, and
			 Mr. Wu) introduced the following bill;
			 which was referred to the Committee on
			 Energy and Commerce
		
		A BILL
		To amend the Public Health Service Act to direct the
		  Secretary of Health and Human Services to establish, promote, and support a
		  comprehensive prevention, education, research, and medical management referral
		  program for viral hepatitis infection that will lead to a marked reduction in
		  the disease burden associated with chronic viral hepatitis and liver
		  cancer.
	
	
		1.Short titleThis Act may be cited as the
			 Viral Hepatitis and Liver Cancer
			 Control and Prevention Act of 2009.
		2.FindingsCongress finds the following:
			(1)Approximately
			 5,300,000 Americans are chronically infected with the hepatitis B virus
			 (referred to in this section as HBV), the hepatitis C virus
			 (referred to in this section as HCV), or both.
			(2)In the United
			 States, chronic viral hepatitis is the most common cause of liver cancer, one
			 of the most lethal and fastest growing cancers in this country. It is the most
			 common cause of chronic liver disease, liver cirrhosis, and the most common
			 indication for liver transplantation. It is also a leading cause of death in
			 Americans living with HIV/AIDS, many of whom are coinfected with chronic
			 hepatitis B, hepatitis C, or both. At least 15,000 deaths per year in the
			 United States can be attributed to chronic viral hepatitis.
			(3)According to the
			 Centers for Disease Control and Prevention (referred to in this section as the
			 CDC), approximately 2 percent of the population of the United
			 States is living with chronic hepatitis B, hepatitis C, or both. The CDC has
			 recognized HCV as the Nation’s most common chronic bloodborne virus
			 infection.
			(4)Hepatitis B is
			 easily transmitted and is 100 times more infectious than HIV. According to the
			 CDC, HBV is transmitted through percutaneous (i.e., puncture through the skin)
			 or mucosal contact with infectious blood or body fluids. Hepatitis C is
			 transmitted by percutaneous (i.e., passage through the skin) exposures to
			 infectious blood.
			(5)The CDC
			 conservatively estimates that in 2007 approximately 17,000 Americans were newly
			 infected with HCV and more than 40,000 Americans were newly infected with HBV.
			 The number of people in the United States with chronic hepatitis B and chronic
			 hepatitis C is believed to be increasing each year.
			(6)Chronic hepatitis
			 B and chronic hepatitis C usually do not cause symptoms early in the course of
			 the disease, but after many years of a clinically silent phase,
			 as many as 25 percent of infected individuals may develop cirrhosis, end-stage
			 liver disease, or liver cancer. Since most of those with chronic viral
			 hepatitis are unaware of their infection, they do not know to take precautions
			 to prevent the spread of their infection and can unknowingly exacerbate their
			 own disease progression.
			(7)Hepatitis B and
			 hepatitis C disproportionately affect certain populations in the United States.
			 Although representing only 4 percent of the population, Asian and Pacific
			 Islanders account for over half of the 1,400,000 domestic chronic hepatitis B
			 cases. Baby boomers (those born between 1946 and 1964) account for more than
			 half of domestic chronic hepatitis C cases. In addition, African-Americans,
			 Latinos, and American Indian/Native Alaskans are among the groups which have
			 disproportionately high rates of HBV and HCV infections in the United
			 States.
			(8)Hepatitis A
			 (referred to in this section as HAV) and HBV infection are
			 preventable through currently available vaccinations. The hepatitis B vaccine
			 is safe and effective and has the designation of being the first
			 anti-cancer vaccine since prevention of HBV infection also prevents
			 HBV-related liver cancer. There is currently no vaccine available to prevent
			 HCV infection.
			(9)For both chronic
			 hepatitis B and chronic hepatitis C, behavioral changes can slow disease
			 progression if diagnosis is made early. Early diagnosis, which is available
			 through simple tests, can reduce the risk of transmission and disease
			 progression through education and vaccination of household members and other
			 susceptible persons at risk.
			(10)For those
			 chronically infected with HBV or HCV, regular monitoring can lead to the early
			 detection of liver cancer at a stage where cure is still possible. Liver cancer
			 is one of the deadliest types of cancer and one that has received little
			 funding for research, prevention, and treatment.
			(11)Treatment for
			 chronic hepatitis C is curative and can eradicate the disease in approximately
			 50 percent of those who are treated. Treatment for chronic hepatitis B is not
			 curative, but can reduce the level of virus in about 50 percent of those
			 treated. Treatment for both chronic hepatitis B and chronic hepatitis C can
			 reduce the risk of progression to cirrhosis and liver cancer.
			(12)To combat the HCV
			 epidemic in the United States, the CDC developed Recommendations for Prevention
			 and Control of Hepatitis C Virus (HCV) Infection and HCV–Related Chronic
			 Disease in 1998 and the National Hepatitis C Prevention Strategy in 2001. To
			 combat the HBV epidemic, the CDC developed Recommendations for Identification
			 and Public Health Management of Persons with Chronic Hepatitis B Virus
			 Infection in 2008. The National Institutes of Health convened Consensus
			 Development Conferences on the Management of Hepatitis C in 1997 and 2002 and
			 the Management of Hepatitis B in 2008. These recommendations and guidelines
			 provide a framework for HBV and HCV prevention, education, control, research,
			 and medical management referral programs.
			(13)Although the
			 costs of education, research, and treatment are not trivial, they are
			 substantially less than the annual health care cost attributable to viral
			 hepatitis in the United States. For HBV, it is estimated to be approximately
			 $2,500,000,000 ($2,000 per infected person). The lifetime cost of HBV in
			 2000—before the availability of most of the current therapies—was approximately
			 $80,000 per person chronically infected, or more than $100,000,000,000. For
			 HCV, medical costs alone for patients are expected to increase from
			 $30,000,000,000 in 2009 to over $85,000,000,000 in 2024. Such costs will
			 undoubtedly increase in the absence of expanded prevention and treatment
			 efforts.
			(14)Federal support
			 is necessary to increase knowledge and awareness of HBV and HCV and to assist
			 State and local prevention and control efforts in reducing the morbidity and
			 mortality of these epidemics.
			3.Comprehensive
			 hepatitis B and hepatitis C prevention, education, research, and medical
			 management referral programTitle III of the Public Health Service Act
			 (42 U.S.C. 241 et seq.) is amended—
			(1)by striking
			 section 317N (42 U.S.C. 247b–15); and
			(2)by adding at the
			 end the following:
				
					SComprehensive
				Hepatitis B and Hepatitis C prevention, education, research, and medical
				management referral program
						399FF.Program
				development
							(a)In
				generalThe Secretary shall develop and implement a plan for the
				prevention, control, and medical management of hepatitis B and hepatitis C,
				which includes strategies for expanded vaccination programs for hepatitis B in
				adults, primary and secondary preventive education and training, surveillance,
				screening, early detection, and research.
							(b)Input in
				Development of PlanIn developing the plan under subsection (a),
				the Secretary shall—
								(1)be guided by
				existing recommendations of the Department of Health and Human Services, the
				Centers for Disease Control and Prevention, and the National Institutes of
				Health; and
								(2)consult
				with—
									(A)the Director of
				the Centers for Disease Control and Prevention;
									(B)the Director of
				the National Institutes of Health;
									(C)the Director of
				the National Cancer Institute;
									(D)the Administrator
				of the Health Resources and Services Administration;
									(E)the Administrator
				of the Substance Abuse and Mental Health Services Administration;
									(F)the Director of
				the Agency for Healthcare Research and Quality;
									(G)the heads of other
				Federal agencies or offices providing education services to individuals with
				viral hepatitis;
									(H)the director of
				the Department of Veterans Affairs;
									(I)medical advisory
				bodies that address issues related to viral hepatitis; and
									(J)the public,
				including—
										(i)individuals infected with hepatitis B,
				hepatitis C, or both; and
										(ii)advocates
				concerned with issues related to chronic hepatitis B and chronic hepatitis
				C.
										(c)Biennial Update
				of the Plan
								(1)In
				generalThe Secretary shall conduct a biennial assessment of the
				plan developed under subsection (a) for the purposes of—
									(A)incorporating into
				such plan new knowledge or observations relating to hepatitis B and hepatitis C
				(such as knowledge and observations that may be derived from clinical,
				laboratory, and epidemiological research and disease detection, prevention, and
				surveillance outcomes);
									(B)addressing gaps in the coverage or
				effectiveness of the plan; and
									(C)evaluating and, if
				appropriate, updating recommendations, guidelines, or educational materials of
				the Centers for Disease Control and Prevention or the National Institutes of
				Health for health care providers or the public on viral hepatitis in order to
				be consistent with the plan.
									(2)Publication of
				notice of assessmentsNot later than October 1 of the first even
				numbered year beginning after the date of the enactment of this part, and
				October 1 of each even numbered year thereafter, the Secretary shall publish in
				the Federal Register a notice of the results of the assessments conducted under
				paragraph (1). Such notice shall include—
									(A)a description of
				any revisions to the plan developed under subsection (a) as a result of the
				assessment;
									(B)an explanation of
				the basis for any such revisions, including the ways in which such revisions
				can reasonably be expected to further promote the original goals and objectives
				of the plan; and
									(C)in the case of a
				determination by the Secretary that the plan does not need revision, an
				explanation of the basis for such determination.
									399GG.Elements of
				program
							(a)Education and
				awareness programsThe Secretary, acting through the Director of
				the Centers for Disease Control and Prevention, the Administrator of the Health
				Resources and Services Administration, and the Administrator of the Substance
				Abuse and Mental Health Services Administration, and in accordance with the
				plan developed under section 399FF, shall implement programs to increase
				awareness and enhance knowledge and understanding of hepatitis B and hepatitis
				C. Such programs shall include—
								(1)the conduct of
				culturally and language appropriate health education in primary and secondary
				schools, college campuses, public awareness campaigns, and community outreach
				activities (especially to the ethnic communities with high rates of chronic
				hepatitis B and chronic hepatitis C and other high-risk groups) to promote
				public awareness and knowledge about the value of hepatitis A and hepatitis B
				immunization, risk factors, the transmission and prevention of hepatitis B and
				hepatitis C, the value of screening for the early detection of hepatitis B and
				hepatitis C, and options available for the treatment of chronic hepatitis B and
				chronic hepatitis C;
								(2)the promotion of immunization programs that
				increase awareness and access to hepatitis A and hepatitis B vaccines for
				susceptible adults and children;
								(3)the training of health care professionals
				regarding the importance of vaccinating individuals infected with hepatitis C
				and individuals who are at risk for hepatitis C infection against hepatitis A
				and hepatitis B;
								(4)the training of
				health care professionals regarding the importance of vaccinating individuals
				chronically infected with hepatitis B and individuals who are at risk for
				chronic hepatitis B infection against the hepatitis A virus;
								(5)the training of
				health care professionals and health educators to make them aware of the high
				rates of chronic hepatitis B and chronic hepatitis C in certain adult ethnic
				populations, and the importance of prevention, detection, and medical
				management of hepatitis B and hepatitis C and of liver cancer screening;
								(6)the development
				and distribution of health education curricula (including information relating
				to the special needs of individuals infected with hepatitis B and hepatitis C,
				such as the importance of prevention and early intervention, regular
				monitoring, the recognition of psychosocial needs, appropriate treatment, and
				liver cancer screening) for individuals providing hepatitis B and hepatitis C
				counseling; and
								(7)support for the
				implementation curricula described in paragraph (6) by State and local public
				health agencies.
								(b)Immunization,
				prevention, and control programs
								(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall support the integration of activities
				described in paragraph (2) into existing clinical and public health programs at
				State, local, territorial, and tribal levels (including community health
				clinics, programs for the prevention and treatment of HIV/AIDS, sexually
				transmitted diseases, and substance abuse, and programs for individuals in
				correctional settings).
								(2)Activities
									(A)Voluntary
				testing programs
										(i)In
				generalThe Secretary shall establish a mechanism by which to
				support and promote the development of State, local, territorial, and tribal
				voluntary hepatitis B and hepatitis C testing programs to screen the
				high-prevalence populations to aid in the early identification of chronically
				infected individuals.
										(ii)Confidentiality
				of the test resultsThe Secretary shall prohibit the use of the
				results of a hepatitis B or hepatitis C test conducted by a testing program
				developed or supported under this subparagraph for any of the following:
											(I)Issues relating to
				health insurance.
											(II)To screen or
				determine suitability for employment.
											(III)To discharge a
				person from employment.
											(B)Counseling
				regarding viral hepatitisThe Secretary shall support State,
				local, territorial, and tribal programs in a wide variety of settings,
				including those providing primary and specialty health care services in
				nonprofit private and public sectors, to—
										(i)provide
				individuals with ongoing risk factors for hepatitis B and hepatitis C infection
				with client-centered education and counseling which concentrates on—
											(I)promoting testing
				of individuals that have been exposed to their blood, family members, and their
				sexual partners; and
											(II)changing
				behaviors that place individuals at risk for infection;
											(ii)provide
				individuals chronically infected with hepatitis B or hepatitis C with
				education, health information, and counseling to reduce their risk of—
											(I)dying from
				end-stage liver disease and liver cancer; and
											(II)transmitting
				viral hepatitis to others; and
											(iii)provide women
				chronically infected with hepatitis B or hepatitis C who are pregnant or of
				childbearing age with culturally and language appropriate health information,
				such as how to prevent hepatitis B perinatal infection, and to alleviate fears
				associated with pregnancy or raising a family.
										(C)ImmunizationThe
				Secretary shall support State, local, territorial, and tribal efforts to expand
				the current vaccination programs to protect every child in the country and all
				susceptible adults, particularly those infected with hepatitis C and
				high-prevalence ethnic populations and other high-risk groups, from the risks
				of acute and chronic hepatitis B infection by—
										(i)ensuring continued
				funding for hepatitis B vaccination for all children 19 years of age or younger
				through the Vaccines for Children Program;
										(ii)ensuring that the
				recommendations of the Advisory Committee on Immunization Practices are
				followed regarding the birth dose of hepatitis B vaccinations for
				newborns;
										(iii)requiring proof
				of hepatitis B vaccination for entry into public or private daycare, preschool,
				elementary school, secondary school, and institutions of higher education;
										(iv)expanding the
				availability of hepatitis B vaccination for all susceptible adults to protect
				them from becoming acutely or chronically infected, including ethnic and other
				populations with high prevalence rates of chronic hepatitis B infection;
										(v)expanding the
				availability of hepatitis B vaccination for all susceptible adults,
				particularly those in their reproductive age (women and men less than 45 years
				of age), to protect them from the risk of hepatitis B infection;
										(vi)ensuring the
				vaccination of individuals infected, or at risk for infection, with hepatitis C
				against hepatitis A, hepatitis B, and other infectious diseases, as
				appropriate, for which such individuals may be at increased risk; and
										(vii)ensuring the
				vaccination of individuals infected, or at risk for infection, with hepatitis B
				against hepatitis A virus and other infectious diseases, as appropriate, for
				which such individuals may be at increased risk.
										(D)Medical
				referralThe Secretary shall support State, local, territorial,
				and tribal programs that support—
										(i)referral of
				persons chronically infected with hepatitis B or hepatitis C—
											(I)for medical
				evaluation to determine the appropriateness for antiviral treatment to reduce
				the risk of progression to cirrhosis and liver cancer; and
											(II)for ongoing
				medical management including regular monitoring of liver function and screening
				for liver cancer; and
											(ii)referral of
				persons infected with acute or chronic hepatitis B infection or acute or
				chronic hepatitis C infection for drug and alcohol abuse treatment where
				appropriate.
										(3)Increased
				support for adult viral hepatitis coordinatorsThe Secretary,
				acting through the Director of the Centers for Disease Control and Prevention,
				shall provide increased support to Adult Viral Hepatitis Coordinators in State,
				local, territorial, and tribal health departments in order to enhance the
				additional management, networking, and technical expertise needed to ensure
				successful integration of hepatitis B and hepatitis C prevention and control
				activities into existing public health programs.
								(c)Epidemiological
				surveillance
								(1)In
				generalThe Secretary, acting through the Director of the Centers
				for Disease Control and Prevention, shall support the establishment and
				maintenance of a national chronic and acute hepatitis B and hepatitis C
				surveillance program, in order to identify—
									(A)trends in the
				incidence of acute and chronic hepatitis B and acute and chronic hepatitis
				C;
									(B)trends in the
				prevalence of acute and chronic hepatitis B and acute and chronic hepatitis C
				infection among groups that may be disproportionately affected; and
									(C)trends in liver
				cancer and end-stage liver disease incidence and deaths, caused by chronic
				hepatitis B and chronic hepatitis C in the high-risk ethnic populations.
									(2)Seroprevalence
				and liver cancer studiesThe Secretary, acting through the
				Director of the Centers for Disease Control and Prevention, shall prepare a
				report outlining the population-based seroprevalence studies currently
				underway, future planned studies, the criteria involved in determining which
				seroprevalence studies to conduct, defer, or suspend, and the scope of those
				studies, the economic and clinical impact of hepatitis B and hepatitis C, and
				the impact of chronic hepatitis B and chronic hepatitis C infections on the
				quality of life. Not later than one year after the date of the enactment of
				this part, the Secretary shall submit the report to the Committee on Energy and
				Commerce of the House of Representatives and the Committee on Health,
				Education, Labor, and Pensions of the Senate.
								(3)ConfidentialityThe
				Secretary shall not disclose any individually identifiable information
				identified under paragraph (1) or derived through studies under paragraph
				(2).
								(d)ResearchThe
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, the Director of the National Cancer Institute, and the Director of
				the National Institutes of Health, shall—
								(1)conduct
				epidemiologic and community-based research to develop, implement, and evaluate
				best practices for hepatitis B and hepatitis C prevention especially in the
				ethnic populations with high rates of chronic hepatitis B and chronic hepatitis
				C and other high-risk groups;
								(2)conduct research
				on hepatitis B and hepatitis C natural history, pathophysiology, improved
				treatments and prevention (such as the hepatitis C vaccine), and noninvasive
				tests that help to predict the risk of progression to liver cirrhosis and liver
				cancer;
								(3)conduct research
				that will lead to better noninvasive or blood tests to screen for liver cancer,
				and more effective treatments of liver cancer caused by chronic hepatitis B and
				chronic hepatitis C; and
								(4)conduct research
				comparing the effectiveness of screening, diagnostic, management, and treatment
				approaches for chronic hepatitis B, chronic hepatitis C, and liver cancer in
				the affected communities.
								(e)Underserved and
				disproportionately affected populationsIn carrying out this
				section, the Secretary shall provide expanded support for individuals with
				limited access to health education, testing, and health care services and
				groups that may be disproportionately affected by hepatitis B and hepatitis
				C.
							(f)Evaluation of
				programThe Secretary shall develop benchmarks for evaluating the
				effectiveness of the programs and activities conducted under this section and
				make determinations as to whether such benchmarks have been achieved.
							399HH.Grants
							(a)In
				generalThe Secretary may award grants to, or enter into
				contracts or cooperative agreements with, States, political subdivisions of
				States, territories, Indian tribes, or nonprofit entities that have special
				expertise relating to hepatitis B, hepatitis C, or both, to carry out
				activities under this part.
							(b)ApplicationTo
				be eligible for a grant, contract, or cooperative agreement under subsection
				(a), an entity shall prepare and submit to the Secretary an application at such
				time, in such manner, and containing such information as the Secretary may
				require.
							399II.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $90,000,000 for fiscal
				year 2010, $90,000,000 for fiscal year 2011, $110,000,000 for fiscal year 2012,
				$130,000,000 for fiscal year 2013, and $150,000,000 for fiscal year
				2014.
						. 
			4.Enhancing
			 SAMHSA’s role in hepatitis activitiesParagraph (6) of section 501(d) of the
			 Public Health Service Act (42 U.S.C. 290aa(d)) is amended by striking
			 HIV or tuberculosis and inserting HIV, tuberculosis, or
			 hepatitis.
		
